Citation Nr: 1733903	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-28 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ft. Harrison, Montana

THE ISSUE

Entitlement to payment or reimbursement for the cost of private medical services provided to the Veteran at the John C. Lincoln Hospital from November 29, 2012 to December 18, 2012; at the HealthSouth Valley of the Sun Rehab Hospital from December 19, 2012 to January 4, 2013; and at the John C. Lincoln Hospital from January 10, 2013 to January 17, 2013.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969 and September 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking reimbursement for the cost of private medical services, as set forth in greater detail on the title page.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.

Historically, the Board notes that the Veteran requested the opportunity to testify during a videoconference hearing on his October 2013 substantive appeal.  Said hearing was scheduled for December 2014.  The Veteran did not appear, and the claim was thus forwarded to the Board for appellate consideration.  

However, in November 2016, the Veteran's representative submitted a statement indicating the likelihood that the Veteran did not receive notice of the December 2014 hearing.  As such, the Veteran's representative requested that a new videoconference hearing be scheduled.  

A veteran has the right to request a hearing at any time prior to the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§ 20.703 (2016).  In such a case, the Board may not proceed with review of the claims on appeal without first providing the veteran an opportunity for the requested hearing.  See also Cook v. Snyder, 28 Vet. App. 330 (2017) (holding that a veteran has the right to request and receive a Board hearing for the purpose of submitting additional evidence after a remand from the Court, even if he or she previously received a hearing before the Board at another stage of the proceedings).

Thus, considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required to schedule the Veteran for a videoconference hearing so that he may provide evidence in support of his claim.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  A copy of the Veteran's notification letter and the hearing transcript should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 

